Citation Nr: 0935839	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to March 
1950 and from March 1952 to December 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to an increased compensable rating for right ear 
hearing loss.  Jurisdiction over the Veteran's claim has 
remained with the RO in Buffalo, New York.

In September 2009, the Board granted the Veteran's motion to 
have his appeal advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at 
the RO in August 2009.  He was subsequently removed from the 
hearing docket as the hearing was postponed.  In a September 
2009 written brief, the Veteran's representative stated that 
the requested hearing was being rescheduled.  This case is 
therefore remanded to allow for the scheduling of a 
videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge from the Board.

2.  Thereafter, the case should be 
returned to the Board, if in order.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



